DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 10/12/2020.  Claims 1-9 are pending.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 10/12/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lucey et al. 5620415.  The applicant argues the Lau does not specifically teach the new limitations of wherein the spring is a preloaded spring, wherein the preloaded spring maintains a constant deformation state during a variation in the magnitude of the transferred actuation force when the magnitude of the transferred actuation force is below the predetermined non-zero level.  The examiner agrees.  A new rejection with Lucey to overcome the deficiency in Lau has been made below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lau et al. US 2006/0217697 A1 (Lau) in view of Lucey et al. 5620415 (Lucey).
As to claim 1, Lau teaches a method for controlling grip force in a robotic surgical instrument, the 2method comprising:  3actuating an input link (356) of a spring assembly (fig. 15a);  4transferring an actuation force from the input link (356) to an output link (362a) of the spring 5assembly [0141];  6inhibiting relative movement between the input link and the output link when the 7transferred actuation force is below a predetermined level with a spring of the spring 8assembly [0141];  9moving the input link relative to the output link by deforming the 10spring when the transferred actuation force increases above the predetermined level [0141]; and 11actuating a grip mechanism (jaws, [0141])via the output link so as to grip a patient tissue between a first jaw and a second jaw, wherein the grip mechanism comprises the first jaw and the second jaw ([0141], the claim does not recite any specific order of the steps, only that the steps are performed, Lau teaches actuating a grip mechanism).1  It should be noted that Lau fails to teach wherein the spring is a preloaded spring, wherein the preloaded spring maintains a constant deformation state during a variation in the magnitude of the transferred actuation force when the magnitude of the transferred actuation force is below the predetermined non-zero level.
Lucey teaches a surgical instrument used as a grasper for gripping body material that includes a common method of wherein a preloaded spring maintains a constant deformation state (non-zero) during a variation in the magnitude of the transferred actuation force when the magnitude of the transferred actuation force is below the predetermined non-zero level (col. 3, line 59-col. 4, line 5).  The pre-loaded spring being part a mechanism that prevents excess force being applied to the jaws of the device (col. 4, lines 1-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Lau to made use of a preloaded spring in view of Lucey to transmit force below a threshold for closing jaws prior to reaching the threshold a means for avoiding the application of excessive axial forces to the surgical tool which could damage or destroy the tool (col. 3, lines 61-63).
As to claim 2, Lau teaches the method of claim 1, wherein said actuating an input link includes 2translating the input link relative to the grip mechanism (see arrow in fig. 15, [0141]).  1
As to claim 3, Lau teaches the method of claim 1, wherein said actuating an input link includes 2rotating the input link relative to the grip mechanism (rotated on pivot 354). 1
As to claim 4, Lau teaches the method of claim 1, wherein said transferring an actuation force 2includes transferring a force between the input link and the output link through the preloaded 3spring [0141].  1
As to claim 5, Lau/Lucey teaches the method of claim 4, wherein said inhibiting relative movement 2includes constraining the input and output links when the magnitude of the transferred actuation force is below the predetermined non-zero level comprises constraining the input and output links relative to each other with the preloaded spring (Lucey, col. 3, line 59-col. 4, line 5, in response to forces that exceed the threshold).
As to claim 6, Lau/Lucey teaches the method of claim 5, wherein said inhibiting relative movement 2(Lucey, col. 3, line 59-col. 4, line 5, in response to forces that exceed the threshold) between the input link and the output link when the magnitude of the transferred actuation force is below the predetermined non-zero level comprises interfacing the input link (356) with an interface link (362b) and interfacing the interface link with 3the output link (364), the input and output links held in contact with the interface link by the preloaded 4spring (364, as seen in figs. 15a and 15b, all of the parts are connected (interfacing)).  1
As to claim 7, Lau teaches the method of claim 6, wherein:  each of 2the input link, the output link, and the interface link is mounted to a housing to rotate relative to the housing about a common axis of rotation (axis defined by 358); and 20 the preloaded spring comprises a torsion spring (364 is fully capable of function as a torsion spring) coupled between the input link and the output link (figs. 15a and 15b).
As to claim 8, Lau/Lucey teaches the method of claim 1, wherein the preloaded spring transmits a force that biases the output link and the input link to be coupled so as to prevent relative movement between the input link and the output link when the magnitude of the transferred actuation force is below the predetermined non-zero level (Lucey, col. 3, line 59-col. 4, line 5, in response to forces that exceed the threshold).  
As to claim 9, Lau/Lucey teaches the method of claim 8, wherein the preloaded spring comprises an extension spring coupled between the input link and the output link (the springs of Lau and Lucey are coils fully capable of extension).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771